Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 18th
day of March 2020 (the “Effective Date”), by and between LEGACY EDUCATION
ALLIANCE, INC., a Nevada corporation, with an address of 1612 E. Cape Coral
Parkway, Cape Coral, FL 33904 (the “Company”) and Vanessa Guzmán-Clark (the
“Executive”).

 

WHEREAS Executive was first engaged by the Company as Senior Corporate
Controller commencing January 28, 2019 (the “Start Date”); and

 

WHEREAS, Executive was appointed as Chief Financial Officer of the Company on
October 1, 2019;

 

WHEREAS, the Company desires to continue to employ Executive in the capacity of
Chief Financial Officer; and

 

WHEREAS Executive is willing to continue make her services available to the
Company on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby conclusively acknowledged, the parties, intending to be legally
bound, agree as follow:

 

1. Term. The Company hereby employs Executive as Chief Financial Officer of the
Company effective as of the Effective Date, and Executive agrees to accept such
employment and to serve the Company as such upon the terms and conditions hereof
commencing on the Effective Date and continuing until terminated by either the
Company or Executive subject to and in accordance with Section 7 of this
Agreement (the “Term”).

 

2. Duties.

 

(a) Executive shall serve as the Chief Financial Officer of the Company and
shall report directly to the Chief Executive Officer (the “CEO”). Executive
shall also, if requested by the Board of Directors or any subcommittee thereof
(collectively, the “Board”) or the CEO, serve as an executive officer of any
Company affiliate or joint venture company and/or as a fiduciary of any Company,
affiliate, or joint venture company benefit plan(s).

 

(b) Executive shall have such duties and responsibilities as are customary for
Executive’s position and any other duties or responsibilities that may be
assigned or delegated to her from time to time. Executive agrees that she will
use her best efforts to fulfill her duty of loyalty and care to the Company and
to promote the business and interests of the Company above all others and that
she will not engage, directly or indirectly, in any other business or occupation
during the Employment Term, except as expressly permitted by the Board or the
CEO. It is understood, however, that the foregoing will not prohibit Executive
from (i) devoting reasonably limited time to charitable activities and personal
investment activities for herself and her family that do not interfere
materially with the performance of her duties hereunder or (ii) serving on the
board(s) of any other corporate, civic or charitable organizations so long as
such service is not inconsistent with her fiduciary obligations to the Company
or otherwise conflicts with her obligations under the Covenant Agreement.

 



 

 

 

3. Compensation.

 

(a) Base Salary. The Company will pay Executive for all services to be rendered
by Executive hereunder (including and without limitation, all services to be
rendered by her as an officer and/or director of the Company and its
subsidiaries and affiliates) a base salary (“Base Salary”) of Two Thousand Four
Hundred Twenty Three and 08/100ths Dollars ($2,423.08) per week ($126,000
annualized). The Base Salary may be increased at the discretion of the Board
from time to time during the Employment Term. Base Salary shall be payable at
least bi-weekly or otherwise in accordance with customary payroll practices for
senior executives of the Company.

 

(b) Annual Incentive Compensation. Executive shall be eligible to receive an
annual non-equity incentive bonus (“Annual Incentive Compensation”) and other
long term incentive compensation, all of which are intended to comply with
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
under such executive bonus plans and long term incentive plans as may be
established by the Compensation Committee of the Board [or, in the absence of a
Compensation Committee, then a committee of the Board of Directors comprised of
not less than two independent directors (in either event, the “Independent
Director Committee”)] in its sole discretion from time to time, subject to the
terms and conditions of such plans. The Annual Incentive Compensation will be
based on the achievement of Company and individual performance goals to be
established by the Independent Director Committee, with annual target incentive
bonuses of not less than 50% of the Base Annual Salary.

 

(c) Repayment upon Material Restatement. The Compensation Committee of the Board
of Director or, in the absence of a Compensation Committee, then a committee of
the Board of Directors comprised of not less than two independent directors (in
either event, the “Independent Director Committee”) may, in its discretion,
require reimbursement of all or part of any Annual Incentive Compensation or
other incentive payments to Executive where: (1) the payment of such Annual
Incentive Compensation or other incentive payments to Executive was predicated
upon achieving certain financial results that were subsequently the subject of a
material restatement of the Company’s audited financial statement with the need
for such restatement having been confirmed by the Company’s independent
auditors; (2) the Company determines Executive engaged in gross negligence or
willful misconduct that substantially caused the need for the restatement; and
(3) a lower payment would have been made to Executive based upon the restated
financial results. In each such instance, the Executive shall repay to the
Company the amount by which the Executive’s Annual Incentive Compensation or
other incentive payments for the relevant period exceeded the lower payments
that would have been made based on the restated financial results; provided,
however, that the Executive shall not be required to repay any Annual Incentive
Compensation or other incentive payments, or portion thereof, pursuant to this
paragraph if such payments relate to accounting periods occurring two (2) years
(or such longer time period as may be required by law) or more prior to the
restatement. Before the Compensation Committee determines whether Executive
engaged in gross negligence or willful misconduct that caused or substantially
caused the need for the substantial restatement, it shall provide to Executive
written notice and the opportunity to be heard, at a meeting of the Independent
Director Committee (which may be in-person or telephonic, as determined by the
Independent Director Committee).

 

(d) Vacation. Executive shall be entitled to paid annual paid time off (“PTO”)
in an amount provided for in the Company’s vacation, PTO or similar policy as
amended from time to time, with the calculation of such entitlement to be
retroactive to the Start Date, but in no event less than four (4) weeks of paid
annual vacation.

 

4. Expenses. Within thirty (30) days after the submission of reasonable
supporting documentation by Executive and in accordance with the Company’s
expense reimbursement policy, the Company shall reimburse Executive for all
reasonable and customary business, travel, and entertainment expenses incurred
by Executive in the course of and pursuant to the business of the Company.

 



2

 

 

5. Executive Benefits. Executive shall be entitled to participate in any
employee benefit plans, programs or policies provided to other full time
employees or senior management of the Company or which may become in effect for
the benefit of any other employees or senior management of the Company at any
time during the course of Executive’s employment by the Company, subject to the
terms of such plans, programs or policies. Such other benefits shall include,
but not be limited to, directors’ and officers’ liability insurance maintained
by the Company for the benefit of its directors and officers. Nothing in this
Agreement shall preclude the Company from amending or terminating any such plan
at any time.

 

6. Withholding. All payments required to be made by the Company to Executive
hereunder shall be subject to the withholding of such amounts relating to taxes
and other governmental assessments as the Company may reasonably determine it
should withhold pursuant to any applicable law, rule, or regulation.

 

7. Termination of Employment.

 

(a) Death; Permanent Disability. Upon the death of Executive during the term of
this Agreement, the Employment Term shall terminate. If during the Employment
Term Executive fails, because of illness or other incapacity, to perform the
services required to be performed by her hereunder for any period of more than
90 days during any calendar year (provided that vacation time, if not previously
taken, shall be exhausted before the above 90-day period commences to run) (any
such illness or incapacity being hereinafter referred to as “Permanent
Disability”), then the Company, in its discretion, may at any time thereafter
terminate the Employment Term upon not less than 30 days’ written notice thereof
to Executive, and the Employment Term shall terminate and come to an end upon
the date set forth in said notice as if said date were the termination date of
the Employment Term; provided, however, that no such termination shall be
effective if prior to the date when such notice is given, Executive’s illness or
incapacity shall have terminated and she shall be physically and mentally able
to perform the services required hereunder and shall have taken up and be
performing such duties.

 

If Executive’s employment shall be terminated by reason of her death or
Permanent Disability, Executive or her estate, as the case may be, shall be
entitled to receive (i) any earned and unpaid Base Salary through the date of
termination; (ii) a pro rata portion of any Annual Incentive Compensation that
Executive otherwise would have been entitled to receive pursuant to any bonus
plan or arrangement for senior executives of the Company (such pro rata portion
to be payable at the time such Annual Incentive Compensation otherwise would
have been payable to Executive); and (iii) subject to the terms thereof, any
benefits that may be due to Executive on the date of her termination under the
provisions of any employee benefit plan, program, or policy of the Company. If
Executive’s employment is terminated by reason of her Permanent Disability,
Executive shall be entitled to receive short-term disability benefits subject to
the terms of the Company’s short-term disability plan until such time as
Executive becomes entitled to the benefits under the Company’s Long Term
Disability Plan; provided that the Company’s obligation to provide such
short-term disability benefits to Executive shall not under any circumstances
extend beyond the maximum period provided in the Company’s short-term disability
plan plus an additional 90 days.

 

(b) Termination for Cause or Upon Executive’s Resignation. If the Employment
Term is terminated (i) by Executive (other than as a result of a material breach
by the Company as set forth in Section 7(c) or (ii) by the Company for Cause, in
either case, Executive shall be entitled to receive only (x) any earned and
unpaid Base Annual Salary accrued through the date of termination and (y)
subject to the terms thereof, any benefits which may be due to Executive on such
date under the provisions of any employee benefit plan, program, or policy. If
Executive is terminated for Cause, the Company shall deliver written notice to
Executive, which notice shall specify the item of Cause for which Executive has
been terminated.

 



3

 

 

For purposes of this Agreement, “Cause” and “for Cause” shall mean (i) any
intentional breach of Executive’s fiduciary duty to the Company, including but
not limited to fraud, dishonesty, embezzlement, and failure to follow directions
of the CEO or the Board of Directors; (ii) Executive’s material breach of this
Agreement (iii) Executive’s material breach of the Covenant Agreement; (iv)
Executive’s gross negligence or willful misconduct in the performance of her
duties that materially adversely affects the Company; (v) any material violation
by Executive of the Company’s Code of Business Conduct and Ethics, as may be
amended from time to time; (vi) any material violation by Executive of the
Company’s non-discrimination, non-harassment, or non-retaliation policies or
procedures as may be established by the Company from time to time; (vii)
conviction of, or a plea to, a felony (including a plea of nolo contendere); or
(viii) Executive’s continued failure to perform in any material respect her
duties to the Company as specifically directed by the Board; provided, however,
that (A) the Company shall give Executive notice of any circumstances described
in (ii) or (viii) above, which notice shall describe such circumstances in
reasonable detail, and (B) no for “Cause” termination shall be deemed to exist
if Executive shall remedy or cure the relevant circumstances within 20 days from
her receipt of such notice. Termination for Cause under clause (ii) or (viii)
shall be effective immediately following expiration of the 20-day cure period as
aforesaid; provided Executive has not previously cured the event of Cause; and
termination for Cause under (iv) shall be effective immediately upon receipt by
Executive of written notice of termination.

 

(c) Termination Other than for Cause or Upon Material Breach by Company. If the
Employment Term is terminated (i) by the Company other than for Cause or (ii) by
Executive, subject to the succeeding sentence, following a material breach by
the Company of this Agreement (including, but not limited to, any material
diminution in the scope of the Executive’s duties or a reduction in the Annual
Salary payable hereunder), in either case, the Company shall to pay to Executive
(x) any earned and unpaid Base Annual Salary and Annual Incentive Compensation
accrued but unpaid through the date of termination; (y) subject to the terms
thereof, any benefits which may be due to Executive on such date under the
provisions of any employee benefit plan, program, or policy and (z) a separation
benefit in an amount equal to twenty-six (26) weeks of Executive’s Base Salary
in effect as of the date of termination date, less all applicable withholding
taxes and any other amounts required by law to be withheld, payable in bi-weekly
installments concurrently with Company’s regularly scheduled pay periods (such
separation benefit payable pursuant to this clause (z) hereinafter referred to
as the “Separation Benefit”).

 

If there is a material breach of this Agreement by the Company, Executive shall,
within 30 days following her knowledge of such breach, deliver written notice to
the Company, which notice shall specify such material breach. No material breach
shall be deemed to exist if the Company shall remedy or cure the relevant
circumstances within 20 days of its receipt of such notice. Payment by the
Company of the Separation Benefit shall be conditioned upon (i) Executive
executing a general release in favor of the Company (which release shall be
reasonably satisfactory to the Company and shall exclude the Company’s
obligations in this Section and its obligations in Section 3) and (ii)
Executive’s continued compliance with the terms and conditions of Covenant
Agreement.

 

(d) Termination following Change of Control. If the Employment Term is
terminated by (i) the Company without Cause or by Executive following a material
breach by the Company, (including, but not limited to, any material diminution
in the scope of the Executive’s duties or a reduction in the Base Salary payable
hereunder), in either case within eighteen (18) months following a Change of
Control (as defined below) of the Company, (a “Change of Control Termination”)
then (i) the Company shall pay to Executive in a lump sum payment (x ) all Base
Salary and Annual Incentive Compensation that have accrued but are unpaid as of
the Termination Date, (y) an amount equal to the fifty-two (52) weeks of Base
Salary in effect as of the date of termination date, less all applicable
withholding taxes and any other amounts required by law to be withheld, payable
in bi-weekly installments concurrently with Company’s regularly scheduled pay
periods (such separation benefit payable pursuant to this clause (z) hereinafter
referred to as the “Change in Control Separation Benefit”). Payment by the
Company of the Change in Control Separation Benefit shall be conditioned upon
(i) Executive executing a general release in favor of the Company (which release
shall be reasonably satisfactory to the Company and shall exclude the Company’s
obligations in this Section and its obligations in Section 3) and (ii)
Executive’s continued compliance with the terms and conditions of Covenant
Agreement.

 



4

 

 

For purposes hereof, a “Change of Control” shall be deemed to occur upon:

 

(i) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than LEAI, any trustee or other fiduciary holding securities
under any employee benefit plan of the Company, or any company owned, directly
or indirectly, by the shareholders of LEAI in substantially the same proportions
as their ownership of common stock of LEAI), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of LEAI representing fifty percent (50%) or more of
the combined voting power of LEAI’s then outstanding securities;

 

(ii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section) whose election by the Board or nomination for election by LEAI’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

 

(iii) a merger, consolidation, reorganization, or other business combination of
LEAI with any other entity, other than a merger or consolidation which would
result in the voting securities of LEAI outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of LEAI or such surviving
entity outstanding immediately after such merger or consolidation; provided,
however, that a merger or consolidation effected to implement a recapitalization
of LEAI (or similar transaction) in which no person acquires thirty percent
(30%) or more of the combined voting power of LEAI’s then outstanding securities
shall not constitute a Change in Control; or

 

(iv) the shareholders of LEAI approve a plan of complete liquidation of LEAI or
the consummation of the sale or disposition by LEAI of all or substantially all
of LEAI’s assets other than (x) the sale or disposition of all or substantially
all of the assets of LEAI to a person or persons who beneficially own, directly
or indirectly, at least fifty percent (50%) or more of the combined voting power
of the outstanding voting securities of LEAI at the time of the sale or (y)
pursuant to a spin-off type transaction, directly or indirectly, of such assets
to the shareholders of LEAI.

 

(e) Equity Grants. Upon the termination of employment of the Executive for any
reason, all awards of common stock in the Company or other awards that are
valued in whole or in part by reference to, or otherwise based on the common
stock of the company, including, but not limited to, stock options, restricted
stock or restricted stock units, stock appreciation rights, and performance
shares or performance units, previously made to the Executive shall be governed
by the respective terms of such awards and any agreements entered into between
the Company and the Executive with respect to such awards, notwithstanding
anything in this Agreement to the contrary.

 



5

 

 

(f) No Other Amounts. Executive hereby agrees that except as expressly provided
in this Agreement (including any benefits expressly referenced herein as being
generally available to Executive), no salary, incentive compensation, bonus,
benefits, severance, or other compensation of any kind, nature, or amount shall
be payable to Executive and except as expressly provided herein, Executive
hereby irrevocably waives any claim for salary, incentive compensation, bonus,
benefits, severance, or other compensation.

 

8. Restrictive Covenants. Executive hereby ratifies and affirms the
Confidentiality, Non-Compete and Non-Solicitation Agreement (attached hereto as
Appendix A) (“Covenant Agreement”) and agrees to comply with the Covenant
Agreement. The restrictions provided for in the Covenant Agreement shall survive
the termination of this Agreement and the termination of Executive’s employment
with the Company.

 

9. Acceptance by Executive. Executive accepts all of the terms and provisions of
this Agreement and agrees to perform all of the covenants on her part to be
performed hereunder. The Company accepts all of the terms and provisions of this
Agreement and agrees to perform all of the covenants on its part to be performed
hereunder.

 

10. Equitable Remedies. Executive acknowledges that she has been employed for
her unique talents and that her leaving the employ of the Company would
seriously hamper the business of the Company and the parties acknowledge that
any violation or breach of this Agreement, including, but not limited to, the
Covenant Agreement, will cause the non-breaching party to suffer irreparable
damage. The parties hereby expressly agree that the non-breaching party shall be
entitled as a matter of right to injunctive or other equitable relief, in
addition to all other remedies permitted by law, to prevent a breach or
violation by the other party and to secure enforcement of the provisions of this
Agreement, including, but not limited to, Sections 8 or 9 hereof. Resort to such
equitable relief, however, shall not constitute a waiver of any other rights or
remedies which the non-breaching party may have.

 

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and there are no other terms other than those contained
herein. No variation hereof shall be deemed valid unless in writing and signed
by the parties hereto and no discharge of the terms hereof shall be deemed valid
unless by full performance of the parties hereto or by a writing signed by the
parties hereto. No waiver by any party of any breach by the other party of any
provision or condition of this agreement by it to be performed shall be deemed a
waiver of a breach of a similar or dissimilar provision or condition at the same
time or any prior or subsequent time.

 

12. Severability. In case any provision in this agreement shall be declared
invalid, illegal or unenforceable by any court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

13. Notices. All notices, requests, demands and other communications provided
for by this agreement (“Notices”) shall be in writing and shall be deemed to
have been given and to have been effective and deemed received at the time when
hand delivered or delivered by Federal Express or other recognized overnight
courier delivery service, such Notices to be addressed to the addresses of the
respective parties stated below or to such changed addresses as such parties may
fix by Notice given as aforesaid:

 



To the Company: Legacy Education Alliance, Inc.   Attn: CEO   1612 E. Cape Coral
Parkway   Cape Coral, FL 33904

 



6

 

 

with a copy to: Legacy Education Alliance, Inc.   Attn: General Counsel   1612
E. Cape Coral Parkway   Cape Coral, FL 33904      To Executive: Vanessa
Guzmán-Clark   8815 Conroy Windermere, Suite 380   Orlando, FL  32835        
with a copy to: ______________________   ______________________  
______________________



 

provided, however, that any Notice of change of address shall be effective only
upon receipt.

 

14. Successors and Assigns. This agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this agreement or any rights or obligations hereunder (except for an
assignment or transfer by the Company to a successor as contemplated by the
following proviso); provided, however, that the provisions hereof shall inure to
the benefit of, and be binding upon, any successor of the Company, whether by
merger, consolidation, transfer of all or substantially all of the assets of the
Company, or otherwise, and upon Executive, her heirs, executors, administrators,
and legal representatives.

 

15. Governing Law. This agreement and its validity, construction and performance
shall be governed in all respects by the internal laws of the State of Florida
without giving effect to any principles of conflict of laws.

 

16. Headings. The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of this
Agreement.

 

17. Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural as the context may
require.

 

18. Number and Gender. Words used in this Agreement, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.

 

19. Construction. The parties hereto and their respective legal counsel
participated in the preparation of this Agreement; therefore, this agreement
shall be construed neither against nor in favor of any of the parties hereto,
but rather in accordance with the fair meaning thereof.

 

20. Enforcement. Should it become necessary for any party to institute legal
action to enforce the terms and conditions of this Agreement, the successful
party will be awarded reasonable attorneys’ fees at all trial and appellate
levels, and in insolvency, bankruptcy and regulatory proceedings, and all
related expenses and costs. Any suit, action or proceeding with respect to this
agreement shall be brought in the courts of Lee County in the State of Florida
or in the U.S. District Court for the Central District of Florida. The parties
hereto hereby accept the exclusive jurisdiction of those courts for the purpose
of any such suit, action, or proceeding.

 



7

 

 

Venue for any such action, in addition to any other venue permitted by statute,
will be Lee County, Florida. The parties hereto hereby irrevocably waive, to the
fullest extent permitted by law, any objection that any of them may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this agreement or any judgment entered by any court in
respect thereof brought in Lee County, Florida, and hereby further irrevocably
waive any claim that any suit, action or proceeding brought in Lee County,
Florida has been brought in an inconvenient forum.

 

21. No Third-Party Beneficiaries. No person shall be deemed to possess any
third¬-party beneficiary right pursuant to this Agreement. It is the intent of
the parties hereto that no direct benefit to any third party is intended or
implied by the execution of this Agreement.

 

22. Counterparts. This agreement may be executed in one or more facsimile or
electronic counterparts, each of which will be deemed an original and all of
which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have hereunder set their hands on the day
and year first written above.

 



  LEGACY EDUCATION ALLIANCE, INC.   a Nevada Corporation         By: /s/ James
E. May         Name: James E. May         Title: Chief Executive Officer        
EXECUTIVE:         /s/ Vanessa Guzmán-Clark   Vanessa Guzmán-Clark



 



8

 

 

Appendix A

 

(Confidentiality, Non-Compete and Non-Solicitation Agreement)

 

CONFIDENTIALITY, NON-COMPETE

AND NON-SOLICITATION AGREEMENT

(EMPLOYEE)

 

THIS CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION AGREEMENT and Exhibit A
incorporated herein by reference (“Agreement”) is made and entered into as of
this day of January 0th                                       , 2019 , by and
between Elite Legacy Education, Inc., its parent, subsidiaries, affiliates,
successors and assigns (hereinafter referred to as “the Company”), and Vanessa
Guzmán-Clark , having an address 8815 Conroy Windemere Rd., Suite 380, Orlando,
FL 32835 (hereinafter referred to as “you” or “Employee”).

 

WHEREAS, the Company is engaged in the business of teaching real estate
investing principles, small business development and management principles,
financial markets trading principles, strategies and applications, national and
international finance investment, asset protection strategies, and the
production and delivery of live seminars and home study courses in a variety of
disciplines; and

 

WHEREAS, you are presently an employee of the Company or are desirous of
becoming an employee of the Company; and

 

WHEREAS, the Company is desirous of engaging your services as an Employee or of
allowing you to continue your current position as an employee of the Company,
subject to your agreement to the terms, provisions and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the Company engaging your services as an
Employee or of allowing you to continue as an Employee of the Company in your
current position, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1. Recitals. The foregoing recitals are true and correct, including the recital
of consideration.

 

2. Proprietary Rights. Employee agrees that all Work Product, in whole or in
part, created solely or jointly by Employee, arising from or related to any
services performed by Employee for or on behalf of the Company, or in the course
of Employee’s performance of Employee’s duties as an employee of the Company, or
previously performed by Employee for or on behalf of the Company, or previously
conceived in anticipation of the services to be performed in regard to the
Company’s engagement of Employee, shall be deemed “work made for hire” and shall
be the sole and exclusive property of the Company. Employee shall execute all
such assignments, oaths, declarations and other documents as may be prepared by
the Company to effect the foregoing. Employee hereby irrevocably assigns all
rights, title and interest including, without limitation, all copyright and
moral rights throughout the world, to all Work Product to the Company regardless
of whether all Work Product is considered “work for hire” or otherwise. Employee
agrees to assist in every reasonable, lawful way in protecting and/or enforcing
the Company’s rights in and to the Work Product and/or other property of the
Company, and in prosecuting and defending appeals, interferences, infringement
suits and controversies relating thereto during employment and thereafter.

 



9

 

 

For purposes of this Agreement, the term “Work Product” shall mean, without
limitation, by way of example, all Documentation, writings, correspondence,
manuals, materials, creative works; documented methods, techniques, ideas,
inventions or improvements; publications, compositions, lecture materials,
customer lists and records, files, employee lists and records, marketing plans,
teaching materials, presentations to customers or students, sales records,
marketing analyses, computer programs, data, system documentation, course work,
books, software, correspondence, letters, notes, notebooks, reports, flowcharts,
proposals, business plans, marketing and advertising materials, internal
memoranda, websites, technical code, employee manual, applications, licenses or
registrations, and other information. For the purposes of this Agreement, the
term “Documentation” shall include, without limitation, all tangible media, now
or hereafter developed, in which information, data, ideas, methods, or designs
may be fixed or published, including, without limitation, writings, computer
diskettes, audio tape, video tape, film, computer tape, photographic film, micro
disc, and CDROM. For the purposes of this Agreement, “Proprietary Information”
includes, without limitation, by way of example, all intellectual property
rights, patents and applications therefore, copyrights and registrations
therefore, trade and service marks and applications therefore, trade secrets,
Confidential Information, Work Product, compliance documents, websites, product
and marketing materials, and employee names, voices, image and likenesses;
officer names, voices, image and likenesses; manager or member names, voices,
image and likenesses; contractor names, voices, image and likenesses; director
names, voices, image and likenesses; potential or actual product or service
names; project names; trade names, corporate or business entity names, and
domain names.

 

3. Covenant Not to Compete. Employee recognizes and acknowledges that it is
essential for the proper protection of the legitimate business interests of the
Company that Employee be restrained from competing against the Company during
the term of Employee’s employment with the Company and for a reasonable period
of time following the termination of Employee’s employment with the Company.
Therefore, as a material inducement to the Company to allow Employee to become
and/or remain an employee of the Company, Employee agrees that, during the term
of Employee’s employment with the Company, and during the twenty-three (23)
month period after termination of Employee’s employment with the Company,
regardless of whether the termination is with or without cause, or whether by
the Company or by the Employee, and whether or not Employee asserts that Company
has violated Employee’s legal rights in any regard, Employee shall not, directly
or indirectly, (a) own, manage, operate, control, be employed by, participate
in, or be connected in any manner with the ownership, management, or control of
any Competing Business or (b) engage, whether as principal or as agent, officer,
director, member, manager, employee, consultant, shareholder or otherwise, alone
or in association with any other person, corporation or other entity, in any
Competing Business. Employee acknowledges and agrees that the restrictions and
limitations contained in this paragraph are reasonable as to the scope and
duration and are necessary to protect the Company’s proprietary interests and to
preserve the Company’s competitive advantage and legitimate business interests.

 



10

 

 

For purposes of this Agreement, the term “Competing Business” shall mean the
following: (a) any person, corporation or other entity which sells or attempts
to sell and/or provides or attempts to provide any products and/or services
which are the same as or similar to the products and/or services sold by the
Company at any time, and from time to time during the longer of the term of
Employee’s employment with the Company or the last two (2) years prior to the
termination of Employee’s employment with the Company; and/or (b) any person,
corporation or other entity engaged in the same or similar business as the
business of the Company and which, directly or indirectly, is or was in
competition with the Company at any time and from time to time during the longer
of the term of Employee’s employment with the Company, or the last two (2) years
prior to the termination of Employee’s employment with the Company.

 

4. Covenant Not to Solicit Customers/Clients. Employee recognizes and
acknowledges that the Company has expended, and will expend considerable,
significant amounts of time and money establishing relationships and good will
with existing and prospective customers/clients and developing lists of its
customers/clients and prospective customers/clients that are not available to
the general public and are trade secret, Confidential and Proprietary
Information of Company. Employee also recognizes and acknowledges that many of
the Company’s competitors could not recreate such lists without substantial
efforts, that the Company’s business would be irreparably and greatly damaged by
the use of this information other than for its benefit, and that it is essential
for the proper protection of the business of the Company that Employee be
restrained from soliciting the trade of or trading with the customers/clients of
the Company for any business purpose whatsoever during the term of Employee’s
employment with the Company and for a reasonable period following the
termination of this Agreement. Therefore, as a material inducement to the
Company to allow Employee to become and/or remain an employee of the Company,
Employee agrees that, during the term of Employee’s employment with the Company,
and during the twenty-three (23) month period after termination of Employee’s
employment with the Company, regardless of whether the termination is with or
without cause, or whether by the Company or by the Employee, Employee will not,
directly or indirectly, solicit the trade of, or trade with, or do business
with, or attempt to solicit the trade of, or trade with, or do business with,
any of the Company’s customers/clients or prospective customers/clients without
the Company’s prior written consent except when endorsed by the Company and done
for the Company’s benefit, and except to the extent that Employee traded with or
did business with any such customer/client or prospective customer/client prior
to the later of the date upon which said Employee was engaged to perform
services for and on behalf of, or employed by, the Company. Employee
acknowledges and agrees that the restrictions and limitations contained in this
paragraph are reasonable as to the scope and duration and are necessary to
protect the Company’s proprietary interests and to preserve the Company’s
competitive advantage and legitimate business interests.

 

5. Covenant Not to Solicit Employees, Independent Contractors and/or Vendors.
Employee recognizes and acknowledges that the Company has expended and will
expend considerable and significant amounts of time and money establishing
goodwill and relationships with and/or training its employees, independent
contractors and/or Vendors. Employee recognizes and acknowledges that it is
essential for the proper protection of the legitimate business interests of the
Company that Employee be restrained from soliciting or inducing any employee,
independent contractor, and/or Vendor of the Company to leave the employ of the
Company and from hiring or attempting to hire any employee, independent
contractor and/or Vendor of the Company. “Vendors” shall mean any person or
entity that Company has entered into a contractual relationship with to render
specific services to Company and where Vendor is involved in or is privy to
Company’s marketing, promotional and/or education materials, or any of Company’s
trade secrets, Proprietary or Confidential information. Therefore, as a material
inducement to the Company to allow Employee to become and/or remain an employee
of the Company, Employee agrees that, during the term of Employee’s employment
with the Company, and during the one (1) year period after termination of
Employee’s employment with the Company, regardless of whether the termination is
with or without cause, or whether by the Employee or the Company, and whether or
not Employee asserts that Company has violated Employee’s legal rights in any
regard, Employee will not, directly or indirectly, solicit or induce, or attempt
to solicit or induce, any employee, independent contractor or Vendor of the
Company to leave the Company for any reason whatsoever, or hire any employee,
independent contractor or Vendor.

 



11

 

 

Employee further acknowledges that it is essential for the proper protection of
the business of the Company that Employee be restrained from soliciting,
attempting to solicit or accepting solicitations from any of the Company’s
independent contractors and/or Vendors regarding actual or potential involvement
in private business ventures. Therefore, as a material inducement to the Company
to allow Employee to become and/or remain an employee of the Company, Employee
agrees that, during the term of Employee’s employment with the Company, Employee
will not, directly or indirectly, solicit or accept solicitations from any
independent contractor or vendor of the Company to engage in, be involved with,
or provide work for any private business ventures that involve, or may involve,
any of the Company’s independent contractors and/or Vendors, unless Employee has
requested and obtained prior written consent from the Company.

 

Employee acknowledges and agrees that the restrictions and limitations contained
in this paragraph are reasonable as to the scope and duration and are necessary
to protect the Company’s proprietary interests and to preserve the Company’s
competitive advantage and legitimate business interests.

 

6. Covenant Not to Violate Company Rights. Employee recognizes and acknowledges
that (a) during the term of Employee’s employment with the Company, it may be
necessary for Employee to acquire (and during the course of Employee’s previous
work for or on behalf of the Company prior to the commencement of this Agreement
Employee may have already acquired) information that concerns, in whole or in
part, the Company’s sales, volume methods and proposals; customers/clients and
prospective customers/clients (including lists thereof); identity of
customers/clients and prospective customers/clients; identity of key personnel
in the employ of customers; amount or kind of customer’s/client’s purchases from
and/or transactions with the Company; the needs and requirements of any or all
customers/clients; SSN or bank account information of employees or
customers/clients; the terms and conditions under which the Company deals with
customers/clients or prospective customers/clients; the terms and conditions
under which the Company deals with suppliers or prospective suppliers; employee
lists; the Company’s sources of supply; the Company’s pricing and rate methods;
course and teaching methods, techniques, compositions, ideas or presentations;
customer financial and contact information; employee salary and contact
information; all other Company documents not readily available to the public
including but not limited to Company phone directories, personnel information,
unpublished Company reports; website and software coding, marketing and internet
search engine and advertising techniques; contracts and agreements with third
parties; employee manual, and/or any and all other confidential non-public
information belonging to the Company or relating to the Company’s business(es)
and/or affairs, whether property of the Company or property of employees,
officers, manager, members or directors thereof, or other third parties that
have disclosed such to the Company, (collectively referred to herein as the
“Confidential Information”); (b) Confidential and Proprietary Information has
been compiled by the Company at great expense and over a great amount of time;
(c) the use, misappropriation or disclosure of the Confidential and Proprietary
Information by Employee or otherwise would constitute a breach of trust and
could cause irreparable injury; and (d) it is essential to the protection of the
Company’s legitimate business interests, trade secrets, goodwill and to the
maintenance of the Company’s competitive position that Confidential Information
be kept secret and that Employee not disclose the Confidential Information to
others or use the Confidential and/or Proprietary Information to Employee’s own
advantage or the advantage of others.

 



12

 

 

Therefore, as a material inducement to the Company to allow Employee to become
and/or remain an employee of the Company, and as a material inducement to the
Company to disclose or allow to be known to Employee some or all of the
Confidential and Proprietary Information during the term of Employee’s
employment with the Company (at the Company’s sole and absolute discretion),
Employee hereby agrees that, throughout the term of Employee’s employment with
the Company and following the date of termination of Employee’s employment with
the Company, regardless of whether the termination is with or without cause,
whether by the Employee or the Company, and whether or not Employee asserts that
Company has violated Employee’s legal rights in any regard, Employee will (i)
hold and safeguard the Confidential and Proprietary Information in trust for the
Company; (ii) not misappropriate, use, publish, distribute or divulge such to
any person that is not affiliated with the Company; (iii) not display or
disclose, anonymously or by true or fictional name, in any form or fashion
including, but not limited to, publication on or via the Internet, a website,
Blog, email, discussion group, bulletin board or by means hereafter devised and
all other means of electronic dissemination, any Company Confidential or
Proprietary Information, or Employee’s affiliation with Company; (iv) not use,
copy, distribute, sell, infringe or violate any legal right of Company
including, but not limited to, publicity rights, privacy rights, moral rights,
copyright, trademark, trade secret and patent rights, without limitation, by way
of example, register, purchase, apply for, license, or attempt to do so, any
domain name containing, in whole or in part, or any derivation of (e.g. a
spelling, misspelling, typo, singular or plural, with or without dashes or
underscores) any Confidential or Proprietary Information; register, purchase,
apply for, license, obtain a license for, or attempt to do so, any copyright
registration for any creation containing, in whole or in part, or any derivation
or modification of any Confidential or Proprietary Information; register,
purchase, apply for, license, obtain a license for, or attempt to do so, any
trade or service, mark or name, containing, in whole or in part, or any
derivation or modification of any Company Confidential and Proprietary
Information; and (v) surrender all Confidential and Proprietary Information in
Employee’s possession or control upon termination of employment. Employee
acknowledges and agrees that the restrictions and limitations contained in this
paragraph are reasonable as to the scope and duration and are necessary to
protect the Company’s proprietary interests and to preserve the Company’s
competitive advantage and legitimate business interests.

 

The preceding notwithstanding, this section shall not prohibit any activities
that are expressly permitted by law, required of Employee to conduct Employee’s
work assignments on behalf of Company and as otherwise may be directed by
Employee’s supervisor, and/or disclosure of this Agreement to Employee’s
attorney or future employers if requested to do so and upon agreement to keep
such confidential and use only for the purposes of legal evaluation.

 

7. Covenant Not to Violate Third Parties’ Rights. As a material inducement to
the Company to allow Employee to become and/or remain an employee of the
Company, and as a material inducement to the Company to disclose or allow
Employee access to Company information during the term of Employee’s employment
with the Company (at the Company’s sole and absolute discretion), Employee
hereby agrees that throughout the term of Employee’s employment with the Company
and following the date of termination of Employee’s employment with the Company,
regardless of whether the termination is with or without cause, whether by the
Employee or the Company, and whether or not Employee asserts that Company has
violated Employee’s legal rights in any regard, Employee acknowledges and agrees
that he or she has and will not (a) violate any non-competition agreement with
any prior employer or other third party; (b) violate any confidentiality
agreement with any prior employer or other third party; (c) use at, or disclose
to Company, any information protected by confidentiality, trade secret,
copyright, trademark, patent, publicity or privacy rights, or other law from any
prior employer or third party without prior express written permission obtained
through Company; (c) violate any non-solicitation agreement with any prior
employer or other third party; and/or (d) violate any other right of any third
party, including but not limited to publicity rights, privacy rights, moral
rights, copyright, trademark, trade secret, patent, trade name, cybersquatting,
etc.

 



13

 

 

Employee acknowledges and agrees that the Company shall have the right to
provide notice and a copy of this Agreement, in whole or in part, to any of
Employee’s past, current or prospective employers or other parties that, in
Company’s sole discretion, should be provided with notice.

 

8. Prior Inventions of Employee. If Employee wishes to exclude from this
Agreement any information, inventions or creations that Employee asserts are
owned, created or acquired by him or her prior to Employee’s employment,
performance of services or contemplation thereof for Company, Employee must
disclose these, and Employee’s employer at the time of creation or acquisition,
on Exhibit A attached hereto. If not disclosed clearly and completely on Exhibit
A, all creations of Employee shall be presumed to be included under this
Agreement’s restrictions to the extent permitted by law.

 

9. Enforcement. Employee recognizes that the Company would be irreparably
injured by the breach of any provision of Sections 2, 3, 4, 5, 6 and/or 7 and
that money damages alone may not be an appropriate measure of the harm to the
Company from such a breach. Therefore, Employee agrees that equitable relief,
including specific performance of these provisions by injunction, would be an
appropriate remedy for the breach of these provisions, and the Company may
enforce the provisions of these Sections by either suit for damages or
injunction, or both, with posting of minimal bond. These enforcement rights
shall be cumulative with and not successive or exclusive of any other legal
remedies which may be available to the Company in law or in equity including,
without limitation, the rights and remedies available to the Company under any
applicable trade secrets laws or regulations.

 

10. Indemnification. Employee shall indemnify and hold the Company harmless from
and against any and all claims, demands, and actions arising out of Employee’s
breach, or alleged breach, of this Agreement, and Employee shall reimburse the
Company for any and all costs, damages and expenses, including, without
limitation, all reasonable attorney’s fees and costs, which the Company pays or
becomes obligated to pay by reason of such allegations or breach.

 

11. Assignment. Company may assign and/or transfer this Agreement without
restriction. Employee may not assign or transfer this Agreement and any such
attempt shall be void.

 

12. Notices. Any notice required or permitted to be made under this Agreement
shall be in writing and shall be effective when actually delivered in person or
three days after being deposited in the U.S. Mail, registered or certified,
postage prepaid and addressed to the party as follows: (a) to Employee at the
address above; and (b) to the Company at General Counsel, 1612 E. Cape Coral
Parkway, Cape Coral, Florida 33904.

 

13. No Waiver or Release. Failure of the Company to require performance of any
provision of this Agreement shall not limit the Company’s right to enforce the
provision, nor shall the Company’s waiver of any breach of any provision be a
waiver by the Company of any succeeding breach of any provision or a waiver of
the provision itself or any other provision. Employee agrees that the
termination of Employee’s employment by the Company for any reason whatsoever,
whether with or without cause, or whether by the Company or by the Employee,
shall not release Employee from any of Employee’s obligations contained herein.

 



14

 

 

14. Law Governing, Jurisdiction, Venue, No Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida,
notwithstanding any laws of said State or any other jurisdiction relating to
conflicts of laws. This Agreement shall be governed by the laws of the State of
Florida. The parties consent to personal jurisdiction in, and all actions
brought hereunder, whether at law or in equity, in the appropirate court serving
Lee County in the State of Florida. Venue shall be proper in Lee County,
Florida. In any lawsuit brought by or against Employee in connection with this
Agreement, Employee waives the right to a jury trial.

 

15. Attorney Fees. In the event any litigation, suit, action, arbitration or
other similar proceeding is brought by any party under this Agreement to enforce
any of its terms, or in any appeal therefrom, it is agreed that the prevailing
party shall be entitled to reasonable costs and attorneys’ fees to be fixed by
the trial court, appellate court and/or arbitrator.

 

16. Titles and Captions, Pronouns and Plurals, Counterparts. All Section and
paragraph titles or captions contained in this Agreement are for convenience
only and shall not be deemed part of the context nor affect the interpretation
of this Agreement. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the person or persons may require. This Agreement may be executed in any number
of counterparts and by the parties on separate pages, each of which will be
deemed an original and which together shall constitute one agreement, with the
same effect as if the signatures on the counterparts were upon a single instance
of this Agreement.

 

17. Entire Agreement, Amendment. This Agreement and Exhibit A that is
incorporated herein by reference contains the entire understanding between and
among the parties and supersede any prior understandings and agreements among
them respecting the subject matter of this Agreement. Employee agrees that where
any portion of this Agreement conflicts with the Company’s then existing
employment manual, this Agreement shall control. This Agreement may only be
modified and/or amended by a written instrument executed by all parties hereto.

 

18. Severability, Survivability, and Savings. The provisions of Sections 2, 3,
4, 5, 6, 7, and 10 shall expressly survive the termination of Employee’s
employment with the Company. The provisions of this Agreement shall survive the
termination of Employee’s employment with the Company regardless of whether such
termination is with or without cause, whether by the Company or the Employee,
and whether or not Employee asserts that Company has violated Employee’s legal
rights in any regard. In the event that any of the restrictions and limitations
contained anywhere in any paragraph, provision or Section are deemed to exceed
the time, scope and/or geographic or other limitations prescribed by applicable
law, then such provisions shall be reformed to the maximum time, scope, and
geographic or other limitations permitted by applicable law. Each provision of
this Agreement is intended to be severable. If any provision of this Agreement,
or the application of such provision to any person, entity or circumstance,
shall be held invalid, illegal, or unenforceable in any respect, the remainder
of this Agreement, or the application of such provision to persons, entities or
circumstances other than those as to which it is held invalid, shall not be
affected thereby and the Agreement shall be construed as if the illegal, invalid
or unenforceable provision were never a part hereof.

 

19. Reapplication. If the employment relationship between the Company and
Employee is terminated for any reason whatsoever, whether with or without cause,
whether by the Employee or by the Company, and if Employee is later re-employed
by the Company, this Agreement will be applicable to such re-employment as if
there had been no interruption of the employment relationship, without the
necessity for the execution of a new Agreement between the parties.

 



15

 

 

20. Employment at Will. Except for an employee who is a party to a formal,
executed Employment Agreement with the Company, Employee acknowledges and agrees
that Employee is and will remain an employee at will, free to resign and subject
to termination for any reason whatsoever, notwithstanding anything contained in
this Agreement. If Employee is a party to an Employment Agreement with the
Company, then the terms of the Employment Agreement shall remain in full force
and effect and shall be read and interpreted in conjunction with this Agreement.
In the event that the Employment Agreement and this Agreement conflict, the
Employment Agreement shall control.

 

21. Negotiations. The Company and the Employee acknowledge and agree that the
terms of this Agreement were reached based upon mutual negotiations between the
parties hereto. Therefore, any perceived ambiguities in the terms or conditions
of this Agreement shall not be construed against the Company as the drafter of
this Agreement.

 

22. Independent Legal Counsel. Each party hereby acknowledges that said party
has had ample opportunity to seek independent legal counsel, and has been
represented by, or has otherwise waived its right to be represented by, such
independent legal counsel, with respect to the negotiation and execution of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

EMPLOYEE:   COMPANY:Elite Legacy Education, Inc.       /s/ Vanessa Guzmán-Clark
  By: /s/ Cynthia Prout           Print Name: Vanessa Guzmán-Clark   Name:  
Cynthia Prout                 Title: HR Manager                 Date: March 18,
2020

 



16

 

 

Exhibit A

 

Employee Prior Inventions

 

Title of Work   Date of Creation   Employer and Address at such Time        
none        

 

 

17

 

